Exhibit AGREEMENT THIS AGREEMENT (this “Agreement”) is made as of 3 February 2009 by and between David L. Chessler, individually (“Executive”), DC Leasing, LLC d/b/a ProView GPS Technologies (“ProView”) and GPS Industries, Inc. (the “Company”). WHEREAS, the Company is in the business of designing and selling GPS enabled wireless golf course management systems (“GPS Systems”) to golf courses; WHEREAS, Executive is employed by the Company as its chief executive officer; WHEREAS, Executive is also the principal and manager of ProView; WHEREAS, ProView, prior to Executive’s employment with the Company and through the present, is, independent of Executive’s employment with the Company, in the business of placing GPS Systems on golf courses (Executive’s GPS Systems are referred to as “ProView Systems”). WHEREAS, the Company presently offers its latest model GPS System to golf courses under non-traditional leases based on per-round fees and optional pay per round structures which are financed by a lease financier; WHEREAS, the Company also offers refurbished GPS Systems to golf courses but the Company is currently unable to offer such refurbished GPS Systems under any lease structure other than traditional capital equipment leases; WHEREAS, the Company’s competition has offered to potential customers refurbished GPS Systems to golf courses under non-traditional lease structures such as fee per rounds; WHEREAS, ProView has in the past sold, and in the future plans to “sell,” the ProView System to golf course customers under non-traditional leases on a case by case basis in the ordinary course of its business; WHEREAS, in order to allow the Company to match its competitors’ product offerings, the parties desire to enter into this Agreement. NOW THEREFORE, the parties agree as follows: 1.The term of this agreement (the “Term”) shall run concurrently with Executive’s employment with the Company.If and when Executive’s employment with the Company terminates, this Agreement shall also terminate and all obligations arising hereunder shall terminate. 2.The Company will offer ProView Systems to golf course customers on a non-exclusive basis and solely as a “final option;” i.e., if the customer has rejected offers for Company GPS Systems or has indicated it will go with a competitor’s lower cost solution. 3.The Company agrees and acknowledges that Executive and Executive’s affiliated leasing companies will also market the ProView Systems through their own sales and marketing channels independent of Company. 4.Compensation. a.For each ProView System “sold” by the Company during the Term Pursuant to this Agreement, ProView shall pay to the Company a commission in an amount equal to ten percent (10%) of the net present value of the projected lease stream generated by the lease (the “Commission”).The NPV will be calculated by discounting using an imputed interest rate of the PRIME rate published by the Wall Street Journal. b.The Company will pay its sales representative out of the proceeds of the Commission. c.If a golf course customer renews or extends at the conclusion or termination of a contract under which a Commission was paid to the Company hereunder, ProView will pay an additional Commission, calculated as referenced above. 5.The Company will service the ProView Systems at no charge in a commercially reasonable manner and in no case at a lower standard than it services its own golf course customers; provided however, ProView will provide all hardware and components required therefore. 6.
